Citation Nr: 1508930	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-28 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran was scheduled for Board videoconference hearings in March and May 2014, but failed to appear.  He has not requested another hearing.  

In addition to the paper claims folder, the evidence includes electronic records within the Virtual VA and Veterans Benefit Management System (VBMS) electronic folders (efolders).  These electronic records have been considered in the instant decision. 


FINDINGS OF FACT

1.  Service connection has been established for coronary artery disease, as 60 percent disabling; diabetes mellitus, Type II, as 20 percent disabling; and postoperative scars of the chest and right leg, as noncompensably disabling.  The combined disability rating is 70 percent.   

2.  The Veteran has been unemployed throughout the claims period.  He has a high school education and occupational experience in a skilled trade.  

3.  The evidence is at least in equipoise as to whether the Veteran's service-connected heart disease and diabetes renders him incapable of gainful employment consistent with his educational background and occupational experience.  




CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As the instant decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not needed.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service connected for coronary artery disease, as 60 percent disabling; diabetes mellitus, Type II, as 20 percent disabling; and postoperative scars of the chest and right leg, as noncompensably disabling.  The combined disability rating is 70 percent.  The Veteran meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

In this case, the Veteran has been unemployed for many years.  He has a high school education and skilled trade experience in pipe fitting.  (See July 2011 TDIU claim; September 2012 notice of disagreement).  He cited his inability to perform exertive activities due to service-connected disabilities as the cause of his unemployment.  Review of the April 2012 VA examination report indicates that the examiner did not believe either the heart disorder or diabetes would pose occupational interference.  The examiner did not provide an explanation for the determination.  In May 2014, the Veteran was reexamined for his heart disability.  After clinical evaluation and interview, the examiner determined that the Veteran's activity level was limited to activities consistent with light yard work, moving lawn with a power mower, or brisk walking.  He reported that the Veteran's heart disease limited his ability to perform exertional work.  

Upon review, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  The medical evidence demonstrates that the Veteran is limited in his ability to perform exertive activities due to service connected heart disease.  He does not possess any advanced education or have occupational experience for sedentary work.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the exertive activity limitations caused by service-connected heart disease preclude employment consistent with the Veteran's education and occupational experience.  TDIU is granted.  38 C.F.R. § 4.3, 4.16(a).     



ORDER

TDIU is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


